internal_revenue_service number release date index number ---------------------------- -------------------------------------------- ------------------------------ ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number -------------------- refer reply to cc intl b02 plr-104735-11 date date ty -------- ty -------- legend taxpayer state x funds adviser b accounting firm year fc1 fc2 -------------------------------------------- ----------------------- ------------ --------------------------------------- ---------------------------------------- ----------------------- ---------------------------------------------- ----------------------- -------------------------- ------- --------------------------------------- --------------------------- dear -------------------- this is in response to a letter received by our office on date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a mark to market election under sec_1296 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts plr-104735-11 taxpayer is state x corporation and is registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended the act taxpayer is a diversified series of funds taxpayer is a fund as defined in sec_851 and accordingly is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 except with respect to the definitional requirement of sec_851 finally taxpayer is taxed as a regulated_investment_company under subchapter_m of the i r c taxpayer is managed by adviser and taxpayer has contracted b to provide it with certain administrative services and facilities b is responsible for among other things assisting in the preparation of taxpayer’s filings required to maintain taxpayer’s qualifications and to satisfy applicable federal and state tax requirements to provide such services b employs tax accountants who are competent to render tax_advice with respect to stock ownership of a foreign_corporation and in particular are highly experienced in preparing income and excise_tax returns and in recommending relevant tax elections to taxpayer for year adviser despite the assistance from accounting firm failed to identify fc1 and fc2 as passive foreign investment companies pfics as a result b failed to make the mark to market election under sec_1296 for year with respect to fc1 and fc2 and failed to advise taxpayer of the consequences of making or failing to make such an election taxpayer has submitted affidavits from its assistant treasurer and director - fund tax in support of this ruling_request taxpayer has made the following additional representations the request for relief was filed by taxpayer before the failure to make the regulatory election was discovered by the irs granting the relief will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than taxpayer would have had if the election had been made timely taking into account the time_value_of_money taxpayer did not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested plr-104735-11 law taxpayer did not choose to not file the election after being fully informed of the required regulatory election and related tax consequences the elections requested will not affect any closed tax_year taxpayer is not using hindsight in requesting relief under sec_301_9100-3 and no specific facts have changed since the due_date for making the elections which would make elections advantageous to taxpayer sec_1296 provides that in the case of marketable_stock in a passive_foreign_investment_company that is owned by a united_states_person at the close of any taxable_year the person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the irs plr-104735-11 ii iii iv failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election conclusion based on the information and representations submitted we conclude that taxpayer satisfies the requirements for a reasonable extension of time to make the mark to market election under sec_1296 of the code accordingly taxpayer is granted an extension of time of days from the date of this letter to make the election under sec_1296 with respect to the stock of fc1 and fc2 for its taxable_year ending on december year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s first representative sincerely jeffery g mitchell branch chief international cc
